PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Chmelik, Stefan
Application No. 15/755,480
Filed: 26 Feb 2018
For: AN APPARATUS FOR AIDING RELAXATION
:
:
:	DECISION ON PETITION
:
:
:

This is a petition to the petition to withdraw holding of abandonment filed November 17, 2021.
 
The petition is GRANTED.

The application was held abandoned May 6, 2021, for failure to timely submit a response to the final Office action mailed February 5, 2021, which set a three (3)-month shortened statutory period for reply. No response was received. On October 13, 2021, a Notice of Abandonment was mailed.

Petitioner asserts that the final Office action dated February 5, 2021 was not received because it was not directed to the correct correspondence address. Specifically, petitioner asserts that a power of attorney was filed September 14, 2020 instructing the Office to direct the correspondence to the address associated with counsel’s Customer Number, but the Office incorrectly entered the Customer Number and petitioner was never notified that the Office action had been issued.
 
A review of the Official file reveals that on September 14, 2020, a power of attorney and change of correspondence address was filed. The Power of Attorney stated that the correspondence address was the address associated with Customer Number 22827, which is the address of Dority & Manning, P.A., P.O. Box 1449, Greenville, SC 29602-1449. On September 17, 2020, a Notice of Acceptance of Power of Attorney was mailed, stating that the Power of Attorney filed September 14, 2020 was accepted, but indicated the new correspondence address of record was that associated with Customer Number 22877: which is the Customer Number associated with Fernandez & Associates, LLP, 15294 Space Murals Lane, Las Cruces, NM 88011. On February 5, 2021, the Office action was issued and notification was provided through the eOffice action program to the email address associated with Customer Number 22877. On February 14, 2021, a reminder postcard was mailed to the address associated with Customer Number 22877. On October 13, 2021, a Notice of Abandonment was issued and notification was provided to the email address associated with Customer Number 22877.



The petitioner has made a sufficient showing of nonreceipt of the final Office action mailed February 5, 2021. As such, there is no abandonment in fact.  The holding of abandonment is withdrawn, and the Notice of Abandonment is vacated.

The application is being referred to Technology Center Art Unit 3792 for remailing of the final Office action issued February 5, 2021, and for further processing in accordance therewith. The period for reply will be reset from the mailing date thereof.

Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET